DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,177,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claim 1 encompasses all the features of instant claim 1 save for the claimed volume expansion and specific capacity which are not given patentable weight as per the USC 112 rejections below. It is not possible to ascertain which materials are encompassed by these properties in the context of the instant specification.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,177,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claim 1 encompasses all the features of instant claim 1 save for the claimed volume expansion and specific capacity which are not given patentable weight as per the USC 112 rejections below. It is not possible to ascertain which materials are encompassed by these properties in the context of the instant specification.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,171,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claim 1 encompasses all the features of instant claim 1 save for the claimed volume expansion and specific capacity which are not given patentable weight as per the USC 112 rejections below. It is not possible to ascertain which materials are encompassed by these properties in the context of the instant specification.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of copending Application No. 17/643,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent application claims 1, 9, 17, 25, and 33 encompass all the features of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation. The disclosure fails to satisfy multiple In re Wands factors as discussed in MPEP 2164.01 which are expounded upon below:
The breadth of the claims: Claim 1 recites a range of the loading capacity, the volume expansion, and the specific capacity of the anode. Any and all materials that satisfy these requirements would be encompassed by the claims. Instant paragraph 38 recites that the Si-comprising particles of the anode can include “Si-C composites, Si-metal composites, Si-polymer composites, or other types of porous composites comprising nanostructured Si or nanostructured or nano-sized Si particles of various shapes and sizes.” Si-C composites, Si-metal composites, Si-polymer composites, or other types of porous composites encompass a huge range of materials.
The amount of direction provided by the inventor: Claim 1 recites a range of the loading capacity, the volume expansion, and the specific capacity of the anode. However, neither the claim nor the specification discloses what the anode or anode particles are made of. The specification discusses the anode in the context of the claimed properties without disclosing which materials and methods enable and produce these properties. One of ordinary skill is thus not given direction to reproduce the results.
The existence of working examples: No working examples are provided at all. Instant paragraph 38 recites that the Si-comprising particles of the anode can include “Si-C composites, Si-metal composites, Si-polymer composites, or other types of porous composites comprising nanostructured Si or nanostructured or nano-sized Si particles of various shapes and sizes.” In the Office’s determination, this passage is the closest the specification provides support as to what material the anode is. However, neither the claims nor the specification disclose what the anode or anode particles are actually made up of. Without disclosing examples or claiming the material, neither the specification nor the claims are enabled for the claimed loading capacity, the volume expansion, the specific capacity, and the specific surface area.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Given that the properties for the anode are claimed and a huge range of materials are considered applicable, undue experimentation would be necessary to determine which combination of materials would satisfy the requirements of the claims. Si-C composites, Si-metal composites, Si-polymer composites, for example, include every molecule that includes silicon and any metal. That includes multiple oxidation states as well as a litany of methods that can be utilized to produce an anode from these materials. This is a very clear example of undue experimentation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelsalam (US 2015/0280221 A1).
Abdelsalam discloses an apparatus comprising: an anode, a cathode, a separator disposed between them, and an electrolyte ionically coupled to the electrodes (paragraph 230). Abdelsalam discloses that the anode comprises particles (paragraph 4) of 0.5 nm to 100 microns (paragraph 164). Abdelsalam discloses that the electrolyte comprises a lithium salt and methyl acetate (paragraph 226); the instant specification in paragraph 65 discloses that methyl acetate is a low-melting point solvent as claimed. The recited properties of volume expansion and specific capacity are not given patentable weight as per the USC 112 rejections above. It is not possible to ascertain which materials are encompassed by these properties in the context of the instant specification.

Conclusion
This is a continuation of applicant's earlier Application No. 15/873,850.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725